DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 2/28/2022. Per the amendment, claims 1, 4, 6-9, and 12 have been amended, claims 2-3 and 5 have been cancelled. As such, claims 1, 4, and 6-12 are pending in the instant application.
Applicant has amended the claims to address previous claim objections; the objections are withdrawn.
Applicant has amended the claims to address rejections under 35 USC 112(b); the previous rejections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6 should be dependent from claim 4.

Allowable Subject Matter
Claims 1, 4, and 6-12 are allowed.
Regarding claims 1 and 12, the prior art of record does not teach “a shaft having a first end and a second end, said shaft extending through each of said balls having said balls being spaced apart from each other and being distributed between said first and second ends, said shaft being comprised of a pliable material wherein said shaft is configured to conform to contours of the user’s body when said body suit is worn” in combination with the rest of the limitations of the claims. The closest prior art or record, Goicaj (US 7,207,953 B1), instead discloses separate massage balls that are not distributed on one shaft. It would not be obvious to modify the massage balls of Goicaj to be on one shaft because the massage balls would only be able to move in a rotational movement about one axis, whereas the massage balls of Goicaj are configured to move in multiple directions.
As such, claims 1 and 12 and all dependents thereof are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785